                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

HART MIRACLE MARKETPLACE,
LLC,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired         individuals    (hereinafter    “Plaintiff”),   sues   HART       MIRACLE

MARKETPLACE, LLC (hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami-Dade County, Florida, and is otherwise sui juris.
        4.       At all times material, Defendant, HART MIRACLE MARKETPLACE, LLC, was

and is a Foreign Limited Liability Company, with its principal place of business, agents, officers

and/or offices in Chicago, Illinois.

        5.       At all times material, Defendant, HART MIRACLE MARKETPLACE, LLC,

owned and operated a commercial plaza property located at 3301 Coral Way, Miami, Florida (the

“Plaza Property”). Defendant holds itself out to the public as “Miracle Marketplace.”

        6.       Venue is properly located in the Southern District of Florida because Defendant’s

Plaza Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Plaza Property.

                                   FACTUAL ALLEGATIONS

        7.       Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its Plaza Property accessible to individuals with

disabilities.

        8.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Plaza

Property and the businesses therein.

        9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        10.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and



                                                 2
pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.       Defendant, owns and operates the Plaza Property which is located in Miami,

Florida that are the subject of this Action. The subject Plaza Property and the businesses located

therein are open to the public, contain a myriad of different businesses that pay Defendant rent and

are all located in Miami, Florida.

       12.       The individual Plaintiff frequently visits the Plaza Property and tenant businesses

(including the related parking lots and common areas) to include a visit on or about September 5,

2019, and encountered multiple violations of the ADA that directly affected his ability to use and

enjoy the Plaza Property and businesses therein. He often visits the Plaza Property and businesses

therein, when he is in the area visiting family and friends that reside nearby, and has definite plans

to return to the Plaza Property within one (1) month of the filing of this Complaint in order to avail

himself of the goods and services offered to the public at the Plaza Property, if it becomes

accessible.

       13.       Plaintiff visited the Plaza Property and businesses located therein as a

patron/customer, and intends to return to the commercial plaza property in order to avail himself

of the goods and services offered to the public at the Plaza Property. Plaintiff resides near the

Plaza Property, approximately fourteen (14) miles from the Plaza Property, in the same state and

the same county as the Plaza Property, regularly frequents the Defendants’ Plaza Property for its

intended purposes, and intends to return to the commercial plaza property within one (1) month’s



                                                  3
time.


        14.     The Plaintiff found the Plaza Property to be rife with ADA violations. The

Plaintiff encountered architectural barriers at the subject commercial plaza property, and wishes

to continue his patronage and use of the commercial plaza property and the business therein.

        15.      The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Plaza Property. The barriers to access at Defendant’s Plaza

Property have each denied or diminished Plaintiff’s ability to visit the Plaza Property and

businesses therein and likewise endangered his safety. The barriers to access, which are set forth

below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

DOUG LONGHINI, and others similarly situated.

        16.      Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Plaza Property referenced above.

        17.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Plaza Property, including, but not necessarily limited to the allegations in Paragraph 19

of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected

to discrimination at the Plaza Property and businesses therein which are open to the public and in

violation of the ADA. Plaintiff desires to visit the Plaza Property not only to avail himself of the

goods and services available at the Plaza Property, but to also assure himself that this commercial

plaza property is in compliance with the ADA, so that he and others similarly situated will have

full and equal enjoyment of the commercial plaza property without fear of discrimination.



                                                 4
       18.       Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

U.S.C. § 12182 et seq.
       19.      Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

commercial plaza property and businesses therein, include, but are not limited to, the following:



Entrance Access and Path of Travel



1. The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

   2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

   of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

   achievable.



2. The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

   Violation: There are inaccessible routes between sections of the facility. These are violations

   of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

   303, 402 and 403, whose resolution is readily achievable.



Bed Bath & Beyond

       A. Entrance Access and Path of Travel

                                                  5
  i.   The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

       of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          B. Public Restrooms

  i.   The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

       too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

    Nordstrom Rack

          A. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                                     6
ii.     The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

iii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

iv.     The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

      PetSmart

           A. Public Restrooms

  i.    The Plaintiff had difficulty using the locking mechanism on the restroom door without

        assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

        hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

        309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing. Violation: The accessible toilet compartment door does not provide the

        features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

        ADA Standards, whose resolution is readily achievable.



                                                    7
iii.    The Plaintiff could not use the baby changing table without assistance as the handle is mounted

        too high. Violation: There are elements provided for public use in the restroom, with controls

        or operating mechanisms outside the reach ranges prescribed in Sections 4.2.5, 4.2.6, and

        4.27.3 of the ADAAG and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution

        is readily achievable.

iv.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 v.     The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

vi.     The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

      Subway

           A. Access to Goods and Services

  i.    There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

                                                      8
           B. Public Restrooms

  i.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

       provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

       and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

           20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

    of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

    enjoyment of the commercial plaza property and businesses therein; Plaintiff requests to be

    physically present at such inspection in conjunction with Rule 34 and timely notice.


           21.      The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the


                                                    9
businesses and facilities therein; and have otherwise been discriminated against and damaged by

the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,         services,    facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.          A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, the Plaintiff and those similarly situated, will continue to suffer such

                                                   10
discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the commercial plaza property owned and

operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

exterior areas of the property and businesses therein to make those facilities readily accessible and

useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

time as the Defendant cures its violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

                                                   11
costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

Dated: March 3, 2020

                                              GARCIA-MENOCAL & PEREZ, P.L.
                                              Attorneys for Plaintiff
                                              4937 S.W. 74th Court, No. 3
                                              Miami, FL 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperezlaw@gmail.com
                                              Secondary E-Mail: bvirues@lawgmp.com
                                                                  aquezada@lawgmp.com


                                              By: /s/ Anthony J. Perez
                                                    ANTHONY J. PEREZ
                                                    Florida Bar No.: 535451
                                                    BEVERLY VIRUES
                                                    Florida Bar No. 123713




                                                12
